COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-15-00066-CV
Trial Court Cause
Number:                    1997-48526
Style:                     Patrick Olajide Akinwamide
                           v. Transportation Insurance Company, CNA Insurance Company, and Automatic Data
                           Processing Inc.
Date motion filed*:        July 28, 2016
Type of motion:            Motion to Modify Appellate Judgment
Party filing motion:       Appellant
Document to be filed:      N/A

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes
                       Acting individually         Acting for the Court

Panel consists of      Justices Keyes, Brown, and Huddle

Date: August 11, 2016